UNITED STATES DISTRICT COURT
SOUTTHEIRN DISTRICT OF OHIO

WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. l:OZ-cv-lO'/'

Plaintiffs, Barrett, J.

Litkovitz, M.J.

vs.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY

Defendants. LOWELL WILSON

This matter is before the Court on the Request for Review of the denial of a Sewer
Backup (“SBU”) claim by Lowell Wi]son (Doc. 1551) and the response of the Metropolitan
Sewer District of Greater Cincinnati (“MSD”) (Doc. 1643). On April 23, 2019, the Court held a
hearing on Mr. Wilson’s request for review of his SBU claim. (Doc. 1660).

Mr. Wilson’s request for review is filed under the Sewer Backupl program (formerly
known as the Water-in-Basernent [WIB] Claims Process Plan) (Doc. 131, Consent Decree,
Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants who incur damages as a result

of the backup of wastewater into buildings due to inadequate capacity in MSD’s

Sewer System (both the combined and the sanitary portions) can recover those

damages This plan also provides a means for occupants to recover damages arising

from backups that are the result of MSD’s negligent maintenance, destruction,
operation or upkeep of the Sewer System. The Clairns Process is not intended to
address water in buildings caused by overland flooding not emanating from MSD’s

Sewer System or caused by blockages in occupants’ own lateral sewer lines.

(Id. at l). In determining the cause of SBU, MSD must exercise its good faith reasonable

engineering judgment and consider the following non-exclusive factors: amount of precipitation,

 

lThe “Water-ln-Basement” program has been renamed the “Sewer Backup” program to more accurately
reflect MSD’s responsibility for sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at 4; Doc. 454 at 16.

property SBU history, condition of the sewer system in the neighborhood, results of a visual
inspection of the neighborhood to look for signs of overland flooding, neighborhood SBU
history, capacity of nearby public sewer lines, and topography. (Doc. 131, Consent Decree, Ex.
8 at 2). Damages arising from basement backups for which MSD is responsible are limited to
documented real and personal property. Id. Homeowners who are dissatisfied with MSD’s
disposition of a claim under the SBU program may request review of the decision by the
l\/lagistrate Judge, whose decision is binding and not subject to any further judicial review.
(Docs. 154, 190).

Mr. Wilson is the owner of the multi-family property located at 1321-1323 Edwards
Road, Cincinnati, ()hio. On August 28, 2016, l\/lr. Wilson experienced an SBU incident in his
basement which resulted in damage to his personal and real property. Mr. Wilson made a claim
to MSD for personal and real property damages resulting from the August 28, 2016 sewer
backup into his basement MSD made an offer of $l 1,502.27 to l\/lr. Wilson as compensation for
his claim. l\/lr. Wilson rejected the offer and filed this appeal.

Damages for SBU claims are determined based on the market value of personal property
as of the date of loss (the depreciated value) and not on the original purchase price or cost of
replacement Darnage to real property is determined based on reasonable replacement value.

The parties agree on the amount of damages that Mr. Wilson should be awarded for
personal and real property loss with the exception of the two air conditioning units replaced by
Ignis Heating and Cooling at a cost of $5,838. l6; two air conditioning window units at a cost of
$165.99 and 3315.99 respectively; and “misc. books, tools, [and] other property” that Mr.

Wilson values at $1,000.00.

Mr. Wilson seeks reimbursement of 35,838.1 6 for two 2.5-ton 13 SEER central air
conditioning packages The central air conditioning packages include the components that were
installed in the basement of Mr. Wilson’s home and the condenser units installed on the outside
of the home. The Consent Decree does not cover outside property damage resulting from a
sewer surcharge or a combination of overland flooding and sewer surcharge (See Docs. 945,
1038, 1204). Therefore, MSD generally Will provide compensation for damage caused by a
sewer backup only to the components of a central air conditioning system which are located
inside a property However, if the central air conditioning system is one that requires
interconnected and compatible inside and outside components to function, compensation for the
entire system may be Warranted under certain circumstancesl As explained by MSD’s adjuster
at a similar SBU hearing (see Doc. 1662), updated building code regulations ban certain types of
refi‘igerants used in central air conditioning systems manufactured before 201 O. As a result, if
the components of a pre-2010 system located inside a property are damaged by a sewer backup
and must be replaced with parts that do not function using the banned refrigerant, the new
replacement parts may not be compatible with the pre-2010 outside condenser and other
components of the system which do utilize the banned refrigerant. Under this scenario, the
entire air conditioning system would be rendered inoperable by the sewer backup. Both the
inside and outside air conditioning components Would need to be replaced, and compensation for
the entire central air conditioning system would be reasonable

At the hearing, MSD stated it would reconsider this item of damages if Mr. Wilson could
provide additional information showing it was necessary to replace the entire air conditioning

system, including the outside condenser, because of damage to the inside components, or provide

an updated estimate that parsed out the cost for the inside components and the outside
condensers. The Court also offered to keep the record open for 30 days to allow Mr. Wilson to
supplement the record with additional information on this item of damages but Mr. Wilson
declined

The estimate provided by Mr. Wilson’s heating and cooling company does not separate
the costs for the condenser units installed on the outside of Mr. Wilson’s home and the
components installed in the basement of his home. In addition, Mr. Wilson has not provided the
Court with any documentation showing the existing outside condensers needed to be replaced
because they were incompatible with the new replacement air conditioning components inside
the property. Therefore, the Court is constrained to uphold MSD’s decision to exclude
compensation for the air conditioning units.

Mr. Wilson is not entitled to compensation for the window air conditioning units he
purchased The window units were not damaged as a result of any sewer backup. Rather, they
were purchased after the sewer backup and are not compensable under the Consent Decree.
(Doc. 131, Consent Decree, Exhibit 8 at 2-3).

With regard to the “misc. books, tools, [and] other property” that Mr. Wilson values at
$1,000.00, the Court is unable to determine the particular items for which Mr. Wilson seeks
reimbursement and the estimated value of such items based on the information of record. The
Consent Decree provides that “[d]amages will be paid for losses to real and personal property
that can be documented.” (Doc. 13 l, Consent Decree, Exhibit 8 at 2). As the damages for these
items have not been documented, the Court upholds MSD’s decision to exclude compensation

for these items.

Finally, Mr. Wilson seeks compensation for the diminution in value of his property.
While the diminution in the value of real estate may be compensable under the SBU claims
program (Doc. 129 at l l), Mr. Wilson has requested compensation for the remodeling costs of
his basement (Doc. 1551 at 16, 39). As Mr. Wilson has requested and is being compensated for
the cost to restore the interior of his basement, it would be inconsistent and duplicative to also
award him compensation for the alleged diminution in value of his property2 This is not a
situation where the property cannot be restored or where the homeowner experienced an SBU

when the home was under contract for sale. See, e. g., Doc, 1087. The Court denies

compensation in this regard

In conclusion, the Court finds that MSD’s assessment of the damages in this case as
reflected in the updated Sedgwick appraisal is fair and reasonable (Doc. 1660, Def`. Ex. l) and
awards $11,502.27 to Mr. Wilson for the damages sustained in this case.

IT IS SO ORDERED.

saw

Karen L. Litkovitz, Magistrate Judge<{
United States District Court

 

2 The Court notes that the evidence Mr. Wilson submitted at the hearing, to wit, a letter from a realtor giving his
opinion on the devaluation of Mr. Wilson’s property (Doc. 1660, Pl. Ex. A at i8), is not based on his own inspection
of the property or a contemporaneous appraisal and is therefore speculative There is no evidence that the damage to
Mr. Wilson’s property from the SBU is permanent and cannot be remedied through restoration

5

